C. B. Smith, P. J. This is an appeal from the Circuit Court of Kane County. The object of this proceeding is to have the court construe an ante-nuptial, or, as it is called in the record, a “ special marriage contract,” between Freeman Martin and Hannah E. White, entered into and executed by them on the date of their marriage. The following is a copy of the contract: “ A special marriage contract between Freeman Martin, of the first part, and Hannah E. White, of the second part. Thus: That if the said H. E. White should be removed by death before or at the same time of the said F. Martin, the said F. Martin does bind himself, his heirs, executors, administrators and assigns, that he will release all right of dower and all right of support or claim or interest of every kind or description to any part of said Hannah E. Martin’s property thereafter owned by her at the time of our marriage, or accumulated from the same thereafter, forever. And it shall he right and lawful for her or her heirs, administrators, executors or assigns to take possession of all that remains of the above said property and dispose of the same independent of the party of the first part forever. And also the said Hannah E. White, of the second part, does bind herself, her heirs, administrators, executors and assigns, that if said F. Martin should be removed by death before or at the same time of the said H. E. White, that she will release thereafter all right of dower and all right of support or claim or interest of every kind or description thereafter to anjir part of said Fieeman Martin’s property owned by him at the time of our marriage, or accumulated from the same, forever. And it shall be right and lawful for him or his heirs, executors, administrators or assigns to take possession of all that remains of the above said property and dispose of the same independent of the party of the second part, forever. And under these conditions we, Hannah E. White and Freeman Martin, agree to be married hereafter. In witness thereof we individually sign our names and affix our seals this 80th day of November, in the year of our Lord one thousand eight hundred and eighty-six. Freeman Martin, [seal.] Hannah E. White. [seal.]” At the time of the execution of this contract Freeman Martin was a widower about sixty-five years of age, and had some five or six children by a former wife, and was possessed of an estate (chiefly in money) of the value of about §7,700. At the same time Hannah E. White was a widow of sixty-four years of age, having also children by her former husband, and also possessed of some property (a house and lot, among other things) in her own right. Immediately after this contract was signed the parties were married, and lived together until the death of Freeman Martin in December, 1887. The widow waived her right to act as administratrix of her husband’s estate, and Lydia Edwards, the appellant, was appointed. Appraisers were appointed, who appraised the chattel property and made the widow’s award, affixing it at $779.65. Appellee afterward made her relinquishment and selectionj and selected $9.65 of the property, and elected to take the remainder of $770 in money. The administratrix being in doubt about the right of the widow to this award under the terms of this marriage contract above set out, declined to pay it, and thereupon filed a petition in the County Court, setting up the contract and asking to have the court construe it and to determine whether under its terms appellee was entitled to the widow’s award. Appellee answered the petition and admitted the execution of the contract and the marriage, Freeman Martin’s death, her award and selection, etc., but makes a very feeble effort to avoid the force and effect of the contract, by averring in her answer “that on the same day, and before the marriage ceremony was performed, the said Freeman Martin presented a contract to her that had been prepared by him, or some one in his employ prior to that time, for her signature; that without examining the contract, and not knowing prior to that time what the terms of the contract were, and under the excitement of the occasion, she signed the contract.” She further avers that she did not intend to release her widow’s - award and that she is advised that the contract could not have the effect to take from her the widow’s award under the statute. There were no children born of this marriage. The case was heard before the County Court, where the award was allowed to stand, and upon appeal to the Circuit Court the order of the County Court was affirmed, and appellant now presents her further appeal to this court and insists the Circuit Court erred in construing this contract. On the trial in the Circuit Court there was no proof offered in support of the answer showing that any fraud or ad vantage had been taken by appellee in the execution of the contract or that she did not fully understand it and know its contents when she signed it. Counsel for appellee, however, insist that inasmuch as this answer was sworn to it must have the same effect as evidence as a sworn answer in a chancery proceeding. But we can not concur in this view. This proceeding was in no sense a proceeding in chancery, where the answer could have the effect of evidence, but even if it could it would not aid appellee, for she does not say in her answer that she did not know the contents of the contract when she in fact signed it. The only thing before us, then, is to determine whether by the terms of the contract appellee waived any and all right to any portion of her husband’s estate. We think there can be but one possible answer to this question, and that is that she did waive all interest in her husband’s estate, and upon a sufficient consideration. Marriage itself is a sufficient consideration for an ante-nuptial contract fairly and understandinglv entered into. But in addition to that there was the additional consideration moving to both contracting parties of mutual relinquishment of all interest in each other’s estate. What the effect of this kind of a contract would have heen upon the right of the widow to her award in case there had been children born of the marriage, and who in that event would have had an interest in the widow’s award, as being for the benefit of the family, under the statute, we express no opinion, since that kind of a question is not presented in this record. Here no rights are involved except those of the widow herself, and we entertain no doubt about her right to contract against such claims by an ante-nuptial agreement, where no fraud, collusion, overreaching, or advantage taken, is shown by the proof. Barth v. Lines, 118 Ill. 374; McGee v. McGee, 91 Ill. 548; McMahill v. McMahill, 113 Ill. 461; Spencer v. Boardman, 118 Ill. 553. This class of contracts, however, should always be carefully scrutinized and watched by the court because they are frequently made under circumstances favorable to the stronger party, and under circumstances where the affections or dependent condition of the weaker party are liable to get the better of her judgment, and she is induced thereby to enter into contracts contrary to public policy, or to accept terms that are unjust and unconscionable. In the case at bar, however, we find nothing to show any overreaching or advantage taken of appellee in the execution of the contract. It is clear to us from the proofs that she understood that it deprived her of everything belonging to her husband at his death, for she then offered to her husband’s sons and heirs every particle of property she had received of him, as well as small articles of household goods which had been bought for the house while they were married, and in so doing she showed a much more commendable and worthy spirit than did the heirs, who were anxious and willing and did take from her the uttermost penny she had received through her husband, save a few pounds of coal and some vegetables' in the cellar. We are of opinion that the widow was not entitled to the award under this contract and that in allowing it the court erred, and for that error the judgment is reversed and cause remanded. Appellee has filed an amended abstract, and asks that the cost be taxed against appellant. This motion will be dismissed. We think there was no very urgent necessity for the amended abstract. Reversed and remanded.